Name: Commission Regulation (EC) No 1328/2002 of 22 July 2002 correcting Regulation (EC) No 1111/2002 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32002R1328Commission Regulation (EC) No 1328/2002 of 22 July 2002 correcting Regulation (EC) No 1111/2002 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar Official Journal L 194 , 23/07/2002 P. 0032 - 0032Commission Regulation (EC) No 1328/2002of 22 July 2002correcting Regulation (EC) No 1111/2002 setting export refunds on products processed from fruit and vegetables other than those granted for added sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 16(3) thereof,Whereas:(1) Commission Regulation (EC) No 1429/95(3), as last amended by Regulation (EC) No 1176/2002(4), lays down the detailed implementing rules for export refunds on products processed from fruit and vegetables.(2) Commission Regulation (EC) No 1111/2002(5) sets the export refunds on products processed from fruit and vegetables other than those granted for added sugar.(3) A check has indicated that an error has been made in the Annex to that Regulation. The Regulation must therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1111/2002 is corrected as follows:On the line corresponding to product code " 2006 00 31 90/00, 2006 00 99 91/00 ", the figure "287" in the "Quantities provided" column is replaced by "595".Article 2This Regulation shall enter into force on 23 July 2002.It shall apply from 27 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 141, 24.6.1995, p. 28.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 168, 27.6.2002, p. 11.